DETAILED ACTION
This office action is responsive to the amendment filed 5/18/2021.  Claims 23-41 remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Lock feature in claims 35 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 23, the recitation of “the void” is indefinite because it is unclear which void is referred to since the claim defines a plurality of tray receiving voids, each for a respective catch tray.  While it is believed that “the void” is referring to the respective void for each catch tray, clarification is requested.
Claims 24-35 are rejected by virtue of dependency on Claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-30, 32-33, 35-38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US Pat No. 5256160) in view of French (US Pat No. 6375625), and Parks (US Pub No. 20120053484 – cited by applicant).

In regard to Claim 23, Clement discloses a cassette for collecting tissue sample from a fluid stream, said cassette comprising: 
a body 740, best seen in Figure 34; 

an outlet opening 742, 744, 774b through which a suction is drawn (Col.11: 15-Col.13: 47); 
an exposed face 788, 789 that is open to view, best seen in Figure 33; 
a plurality of tray-receiving voids 750a-e defined by the body and extending inwardly from the exposed face and disposed between the fitting and the outlet opening, the tray-receiving voids being in a first flow path with the outlet opening, best seen in Figure 32 and 34 (Col.11: 15-Col.13: 47); 
a plurality of catch trays 756a-e each separately and removably mounted in the tray-receiving voids, each of the catch trays within the first flow path adapted to allow fluid flow therethrough towards the outlet opening while retaining material above a certain size that is entrained in the fluid flow, best seen in Figure 32 (Col.11: 15-Col.13: 47); and 
a valve 770 moveably mounted to the body (770 rotates) to receive the fluid drawn into the fitting, the valve adapted to direct the fluid flow from the fitting into one of the tray-receiving voids, best seen in Figure 32 (Col.11: 15-Col.13: 47).

However, Clement does not expressly disclose in said embodiment a bypass conduit between the fitting and the outlet opening, the bypass conduit forming a bypass flow path bypassing the plurality of tray-receiving voids. 
Clement teaches a different embodiment comprising bypass conduit 632a that is disposed between fitting 610 and outlet 621, 623, the bypass conduit forming a bypass flow 
French also teach that it is well-known in the art to provide an analogous tissue sampling cartridge with valve 32, 52 similar to that in Figure 32 of Clement (valve 770) configured to direct fluid flow into either the bypass conduit 72 or container 38 for tissue collection, best seen in Figure 2A-C as desired during the procedure (abst, Col.3: 57-Col.5: 50). Thus, French teaches a valve similar to Clement’s Figure 32 that enables selection between a bypass flow path and a first fluid path into the tissue collection container.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Clement such that there is included a bypass conduit between the fitting and the outlet opening, the bypass conduit forming a bypass flow path bypassing the plurality of tray-receiving voids, and the valve adapted to direct the fluid flow from the fitting into either the bypass conduit or one of the tray-receiving voids, as taught by Clement (Figure 31) or French, to effectively provide a bypass flow path that enables waste fluid to flow without being collected and thus contaminating the sampling container/tray-receiving voids.

However, Clement as modified by French do not expressly disclose each catch tray can be independently removed from and reinstalled in the void.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Clement as modified by French such that each catch tray can be independently removed from and reinstalled in the void as taught by Parks, to effectively enable a particular catch tray to be removed and the collected tissue to be removed as desired without disturbing the other catch trays.

24. Clement in combination with French disclose the cassette of claim 23, wherein the body defines an opening into the bypass conduit located between two of the tray-receiving voids so that, as the valve is moved from a first one of the tray-receiving voids 750a to a second one of the tray-receiving void 750e, the valve directs the fluid flow into the bypass conduit, also defined as 750f, best seen in Figure 32 and 34. 
25. Clement discloses the cassette of claim 23, wherein the fitting 774a is attached to the valve 770 to move with the valve, best seen in Figure 32 (Col.11: 15-Col.13: 47). 

27. Clement discloses the cassette of claim 23, wherein the plurality of tray-receiving voids 750a-e is two tray-receiving voids with each of a first and a second tray-receiving void is configured to receive one of the plurality of catch trays 756a-e, best seen in Figure 32 and 34 (Col.11: 15-Col.13: 47). 
28. Clement in combination with French disclose the cassette of claim 27, wherein the flow path further includes a first flow path from the fitting to the outlet opening through the first tray-receiving void 750a, and a second flow path from the fitting to the outlet opening through the second tray-receiving void 750b, best seen in Figure 32 and 34 (Clement), with said cassette further comprising:
a stop member 650 (Clement) coupled to the valve and the stop member is movable relative to the body (as taught by Clement Figure 31 and French) such that: (i) when the valve is directing the fluid flow to the bypass conduit, the stop member blocks the fluid flow through the first and second flow paths, (ii) when the valve is directing the fluid flow through the first flow path, the stop member blocks the fluid flow through the bypass flow path and the second flow path, and (iii) when the valve is directing the fluid flow through the second flow path, the stop member blocks the fluid flow through the bypass flow path and the first flow path, since Clement Figure 31 and French disclose when providing flow through the bypass flow path, none is directed to the sampling areas, i.e. neither the first nor the second flow path, and Clement Figure 31 disclose only providing flow into one tray-receiving void at a time, thus necessarily 
29. Clement discloses the cassette of claim 28, wherein the body of the cassette is further formed with a groove 628 in communication with the bypass conduit (Clement Figure 31 and French) and the first and second flow paths with the groove sized to receive the stop member 650 to be compressed within the groove, best seen in Figure 31-32 of Clement (Col.10: 1-Col.11: 15).
30. Clement discloses the cassette of claim 28, including valve 770 and the stop member 650 but do not expressly disclose both are a single piece component.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have both the valve and stop member be a single piece component, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
32. Clement discloses the cassette of claim 23, wherein the tray-receiving voids 750a-e are at least partially defined by a wall opposite the exposed face with the wall defining a bore within the first flow path, best seen in Figure 32 and 34. 
33. Clement discloses the cassette of claim 23, wherein the body is formed so that the exposed face 788, 789 is arcuate in shape, best seen in Figure 33. 
35. Clement discloses the cassette of claim 23, further comprising a lock feature 778 coupled to the valve 770 and configured to, when the valve is directing the fluid flow into one of the tray-receiving voids, inhibit removal of the respective catch tray from the respective tray-


In regard to Claim 36, Clement discloses a cassette for collecting tissue sample from fluid stream, said cassette comprising: 
a body 740, best seen in Figure 34; 
a fitting 774a for receiving a suction line 776 through which fluids are drawn, best seen in Figure 32-33 (Col.11: 15-Col.13: 47);; 
an outlet opening 742, 744, 774b through which a suction is drawn, best seen in Figure 32 (Col.11: 15-Col.13: 47); 
a tray-receiving void 750a-e between the fitting and the outlet opening, the tray-receiving void being in a first flow path with the outlet opening, best seen in Figure 32 and 34 (Col.11: 15-Col.13: 47); 
a catch tray 756a-e removably mounted in the tray-receiving void and adapted to allow fluid flow therethrough towards the outlet opening while retaining material above a certain size, best seen in Figure 32 (Col.11: 15-Col.13: 47); 
a valve 770 moveably mounted to the body to receive the fluid drawn into the fitting, the valve adapted to directed the fluid flow from the fitting into the tray-receiving void, best seen in Figure 32 (Col.11: 15-Col.13: 47); 
a lock feature 778 coupled to the valve and configured to, when the valve is positioned to direct the fluid flow into the tray-receiving void, interfere with the catch tray to inhibit 
a stop member 650 coupled to the valve and the stop member is movable relative to the body such that, when the valve is positioned to direct fluid flow into the tray-receiving void, the stop member blocks the fluid flow through a bypass flow path 626b, best seen in Figure 32; and when it is desired to direct fluid flow into the bypass conduit, the stop member blocks the fluid flow through the first flow path, best seen in Figure 32 (Col.12: 58-Col.13: 35).

However, Clement does not expressly disclose in said embodiment the bypass conduit between the fitting and the outlet opening, the bypass conduit forming a bypass flow path bypassing the tray-receiving void, the valve enabling selection of the bypass flow path or the first flow path.
Clement teaches a different embodiment comprising bypass conduit 632a that is disposed between fitting 610 and outlet 621, 623, the bypass conduit forming a bypass flow path bypassing container 670 for collecting tissue as well as a valve 650 configured to direct flow into either the bypass conduit or the container for tissue collection through passage 626b and 632b, best seen in Figure 31 (Col.10: 1-Col.11: 15).  The bypass conduit provides a bypass flow path that enables waste fluid to flow without being collected.  It is noted that Clement also discloses the embodiment of Figure 32 with the same valve 650 enabled to change fluid flow.
French also teach that it is well-known in the art to provide an analogous tissue sampling cartridge with valve 32, 52 similar to that in Figure 32 of Clement (valve 770) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Clement such that there is included a bypass conduit between the fitting and the outlet opening, the bypass conduit forming a bypass flow path bypassing the tray-receiving void, and the valve adapted to direct the fluid flow from the fitting into either the bypass conduit or the tray-receiving void, as taught by Clement (Figure 31) or French, to effectively provide a bypass flow path that enables waste fluid to flow without being collected and thus contaminating the sampling container/tray-receiving void, such that in combination, 
 when the valve is positioned to direct fluid flow into the bypass conduit taught above, the lock feature 778 is spaced from the tray-receiving void so as to allow removal of the catch tray from the tray-receiving void, i.e. the seal is broken/not formed (Col.13: 1-17)

However, Clement as modified by French do not expressly disclose each catch tray can be independently removed from and reinstalled in the void.  
Parks teach that it is well-known in the art to provide an analogous cassette for collecting tissue comprising a plurality of tray-receiving voids 24U inside of the body 24 and comprising a plurality of catch trays 38 each separately and removably mounted in the tray-receiving voids such that each catch tray can be independently removed from and reinstalled in the void, best seen in Figure 1 and 3 (0038, 0056, 0057).  Thus, Parks teaches that each catch 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Clement as modified by French such that each catch tray can be independently removed from and reinstalled in the void as taught by Parks, to effectively enable a particular catch tray to be removed and the collected tissue to be removed as desired without disturbing the other catch trays.

37. Clement discloses the cassette of claim 36, wherein the valve 770 and the lock feature 778 are a single piece component, best seen in Figure 32 (Col.11: 15-Col.13: 47).
38. Clement discloses the cassette of claim 36, including valve 770 and the stop member 650 but do not expressly disclose both are a single piece component.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have both the valve and stop member be a single piece component, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
40. Clement discloses the cassette of claim 36, wherein the catch tray comprises a plural catch trays 756a-e with the body 740 defining plural tray-receiving voids 750a-e each for receiving one of the plural catch trays, best seen in Figure 32 and 34 (Col.11: 15-Col.13: 47). 
41. Clement discloses the cassette of claim 36, wherein the body comprises an exposed face 788, 789 (Figure 33) from which the tray-receiving void 750a-e extends inwardly with said . 

Claims 31, 34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement in combination with French and Parks as applied to claim 23 and 36 above, and further in view of VanderWoude et al (US Pub No. 20140323914 – cited by applicant).
Clement in combination with French and Parks disclose the invention above but do not expressly disclose the elements of Claims 31, 34, and 39.
VanderWoude et al teach that it is well-known in the art to provide an analogous cassette collecting tissue within a fluid stream comprising:
31. The cassette of claim 23, further comprising a filter element 2605 disposed within the body within the first flow path and the bypass path, best seen in Figure 58, to effectively enable filtration of the fluid flow along the entire flow path. 
34. The cassette of claim 23, wherein the fitting is a first fitting 1734 with said cassette further comprising a second fitting 1732 extending from the body and separate from the first fitting, wherein the second fitting is adapted to receive another suction line 50A to establish a third flow path from the second fitting to the outlet opening 59 that is separate from the first flow path which bypasses the tray-receiving void 1894, best seen in Figure 36, to effectively provide two suction sources to the cassette.
39. The cassette of claim 36, wherein the body is formed to define a single tray-receiving void 1864, best seen in Figure 43, as an effective configuration for the tray-receiving void.
.


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Parks teaches that each catch tray can be removed and installed in the void without removing the other catch trays, i.e. after cover 26 is removed, one catch tray 38 can be independently removed from and reinstalled in the void while the other catch trays remain inside the body, as set forth above.
In regard to the 112(f) interpretation of “lock feature,” applicant contends that the element has sufficient structure due to the recitation of the feature relative to the valve and the catch try.  This is not found persuasive because these limitations are merely functional and do not imply any particular structure, only relative positioning of the lock feature relative to the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791